DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN20161058756.1, filed on 07/22/2016.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2019, 06/13/2019, 09/13/2019, 12/24/2019, 03/04/2020, 05/22/2020, 01/19/2021, 03/15/2021 and 08/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2008/0301080) (“Huang”) in view of Wynn et al. (US 8,191,124) (“Wynn”) and further in view of Davis et al. (US 2004/0024888 A1)
Regarding claim 1 (Currently Amended)
Huang teaches a computer-implemented method, comprising: receiving, by a terminal, (Huang P[0042]: “those skilled in the art can understand that the above-described model normalization processing and its improvements can be realized in a manner which is known in the present art, such as combination of software program and man-machine interface [a terminal].”)
a rule operation request associated with a service; (Huang P[0021]: “In step 101, predefined compliance rules described in natural language, e.g. laws and regulations [regarding a service], are abstracted as computer-processible mathematical or logical models, and business operational models are built for enterprises, government departments and other organizations in the real world using business operational modeling tools.” It is suggested that the business operational models are built in response to a rule operation request from the organizations, or services.)
obtaining, by the terminal, a rule corresponding to the rule operation request from a rule set associated with the service, (Huang Para [0026]: “Here, a specific regulation [a rule corresponding to the rule operation request] is used to explain rule modeling in detail. For instance, the regulations of ‘Public issuance of securities must conform to the criteria prescribed by laws and administrative regulations, and be submitted to the securities supervision and administration institution under the State Council or the departments authorized by the State Council according to law for verification and approval or examination and approval; no unit or individual shall, without verification and approval or examination and approval according to law, publicly issue securities in society.’ (China Securities Law, Chapter II, Article 10) [a rule set associated with the service], is modeled as an example.”)
generating, by the terminal, a rule tree based on the rule; (Huang Para [0032] and FIG. 3: “In order to make the compliance rule model more intuitive, preferably, the model may be visualized as a rule tree. FIG. 3 shows a visualized rule tree of the compliance rule model simplified in step 204.”)
Huang does not teach wherein the rule set has been previously obtained from a server based on at least one of a device identifier or a user identifier corresponding to the terminal, and determining, by the terminal, an operation result of the rule based on at least one of the device identifier or the user identifier and based on the rule tree and service data related to the rule.
Davis teaches and wherein the rule set includes one or more rules, the one or more rules including one or more logical operators; (para [0024] “An event tree is a grouping of rule Sets that are evaluated to determine a logical outcome based upon customer attributes and the like. Rule Sets are groups of rules that make up each node of the event tree. A rule is conventionally defined as having an expression that can be resolved to a “true” or “false' result. Rules typically also specify one or more actions to take if the result is “true”. Typically, the expression portion of the rule includes a “left hand side” (LHS) and a “right hand side” (RHS) separated by an operator Such as an equal sign (“=”), not-equal sign (“=”), greater-than or less-than sign ("> or “=”, “=<') or the like.”)
…
and determining, by the terminal, an operation result of the rule based on at least one of the device identifier or the user identifier and based on the rule tree and service data related to the rule. ((Davis, P[0026]: “Customer bag 120 [a device or a user identifier] is any data structure or other module capable of storing information about the customer.… For a merchant site concerned with retail sale of computer components, for example, customer bag 120 may maintain such information as… computer brand and model…. Any or all of these data items may be processed within rules engine 116 to determine customized content for the customer.” Davis, FIG. 3 and P[0034]: “With reference now to FIG. 3, an exemplary process 300 suitably begins with rules engine 116 obtaining the relevant event tree [a plurality of rule sets available at the server] from database 118 as described above. When the event tree is received, processing begins by analyzing the rule set associated with the first node on the tree. Accordingly, rules engine 116 appropriately obtains the relevant rule set [a rule set] (step 302) and selects the first rule to evaluate (step 304).”);)
Huang and Davis are analogous art because they are both directed to providing user friendly access to services. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang to include a method or system for managing web content and behavior rules.  
managing web content that allows for improved personalization as the transaction is taking place” disclosed by Davis (para [0005] “While conventional in-person or “brick and mortar transactions can be readily customized based upon the circumstances of the transaction, Such flexibility is very difficult to build into a computer system. A need therefore exists for a System and technique for man aging web content that allows for improved personalization as the transaction is taking place. In particular, there is a need for a System and method to process “customized' electronic transactions that consider the various nuances of the customer and the transaction itself. Such a System should be robust, Secure, and highly adaptable to multiple types of customers and transactions.”).
Huang in view of Dav9s does not teach wherein [resources have] been previously obtained from a server based on at least one of a device identifier or a user identifier corresponding to the terminal. 
Wynn discloses the method, wherein [resources have] been previously obtained from a server based on at least one of a device identifier or a user identifier corresponding to the terminal (Wynn [col. 4, lines 13-17]: “the digital device 102 [“terminal,” analogous to the terminal of Huang] may dynamically acquire the network credentials from the credential server 116 [a server]. The digital device 102 may send a credential request comprising an identity of the digital device 102 (or the user of the digital device 102) [at least one of a device identifier or a user identifier] and details about the network device 104 … to the credential server 116.” Wynn [col. 3, lines 19-20]: “In one embodiment, the communication network comprises the Internet [where resources, or a rule set, may be obtained].”).
Huang and Wynn are analogous art because they are both directed to providing user friendly access to services through terminals. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang to include the acquiring of network credentials, as disclosed in Wynn. Doing so provides the advantage of establishing secure communication (Wynn [col. 5, line 30] “The authentication module 200 may be configured to provide security to the credential request, authenticate the credential request response, and establish secure communication between the digital device 102 and the authentication server 108. In various embodiments, the authentication module 200 provides security to the credential request by digitally signing the credential request”).

Regarding claim 2,
Huang in view of Wynn with Davis teaches the computer-implemented method of claim 1.
Huang further teaches wherein generating the rule tree based on the rule includes: determining at least one of an expression and a logical operator for reflecting the rule based on the obtained rule (Huang Para [0025]: “For rules such as laws and regulations [the obtained rule] that are usually described in natural language, it is hard to directly process these natural languages during automatic computer processing. Therefore, there is a need to re-define such compliance rules described in natural language into a computer-processible form. For instance, a definition language may be utilized to extract various basic concepts [an expression] as well as the logic relations [using a logical operator] among the concepts from a compliance rule and then abstract the compliance rule as a logical formula.”); 
and generating the rule tree based on the determined at least one of the expression and the logical operator (Huang Para [0032]: “In order to make the compliance rule model more intuitive, preferably, the model may be visualized as a rule tree. FIG. 3 shows a visualized rule tree [rule tree] of the compliance rule model simplified in step 204. As shown in FIG. 3, root node 300 denotes the logic structure of ‘IF ... THEN’; nodes 301 and 302 denote the relations among the concepts of the rule; nodes 303, 304, 305, 307, 308, 309, 310, 312 and 313 denote the concepts [expressions] in the aforesaid rule; nodes 306 and 311 [logical operators] are logical operators for connecting the concepts; and the notes on the arrows denote the relation predicates among the concepts.”).

Regarding claim 3,
Huang in view of Wynn with Davis teaches the computer-implemented method of claim 1.
Huang further teaches wherein the rule tree includes a leaf node and a non-leaf node, (Huang Para [0032] and FIG. 3: “As shown in FIG. 3, root node 300 denotes the logic structure of ‘IF ... THEN’; nodes 301 and 302 denote the relations among the concepts of the rule; nodes 303, 304, 305, 307, 308, 309, 310, 312 and 313 [at least a leaf node] denote the concepts in the aforesaid rule; nodes 306 and 311 [at least a non-leaf node] are logical operators for connecting the concepts; and the notes on the arrows denote the relation predicates among the concepts.”) 
wherein the leaf node is the determined expression (Huang Para [0032] and FIG. 3: “nodes 303, 304, 305, 307, 308, 309, 310, 312 and 313 [at least a leaf node] denote the concepts [at least a determined expression] in the aforesaid rule.”), and 
wherein the non-leaf node is the determined logical operator (Huang Para [0032] and FIG. 3: “nodes 306 and 311 [at least a non-leaf node] are logical operators [at least a determined logical operator] for connecting the concepts.”).

Regarding claims 8-10, 
Claims 8-10 are directed to a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the method recited in claims 1-3, respectively. Therefore, the rejections made to claims 1-3 are applied to claims 8-10. 
In addition, Huang discloses, “Part of the present invention may be implemented as a sequence or a group of computer executable instructions (computer software) stored in a computer readable storage medium” (Huang Para [0065] “Part of the present invention may be implemented as a sequence or a group of computer executable instructions (computer Software) stored in a computer readable storage medium. The computer readable storage medium may be a non-volatile storage medium such as hardware, read-only memory (ROM) means, CD or DVD optical disk, tape and the like.”).

Regarding claims 15-17, claims 15-17 are directed to a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform the method recited in claims 1-3, respectively. Therefore, the rejections made to claims 1-3 are applied to claims 15-17. 
In addition, Huang discloses, “Part of the present invention may be implemented as a sequence or a group of computer executable instructions (computer software) stored in a computer readable storage medium” (Huang Para [0065] “Part of the present invention may be implemented as a sequence or a group of computer executable instructions (computer Software) stored in a computer readable storage medium. The computer readable storage medium may be a non-volatile storage medium such as hardware, read-only memory (ROM) means, CD or DVD optical disk, tape and the like.”).


Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2008/0301080) (“Huang”) in view of Wynn et al. (US 8,191,124) (“Wynn”) in view of Davis et al. and further in view of Ashford et al. (US 4,809,219) (“Ashford”).
Regarding claim 4,
Huang in view of Wynn with Davis teaches the computer-implemented method of claim 1.
Huang further teaches …calculating a value of a root node associated with the rule tree based on the obtained service data (Huang Para [0051]: “For example, since the returned values of the two leaf nodes of the root node ‘IF . . . THEN’ 300 in FIG. 3, namely the relation predicate ‘Occurrence’ node 301 and the relation predicate ‘Action_Action_until’ node 302, are ‘True’, the returned value of the root node 300 is also ‘True’.”); and determining as an operation result, a calculation result of the rule (Huang P[0049]: “the returned values [an operation result, a calculation result of the rule] of all the logical operator nodes and predicate nodes in the compliance rule model as shown in FIG. 3 are determined.”).
While Huang discloses processing a rule tree (Huang Para [0051]: “For example, since the returned values of the two leaf nodes of the root node ‘IF . . . THEN’ 300 in FIG. 3, namely the relation predicate ‘Occurrence’ node 301 and the relation predicate ‘Action_Action_until’ node 302, are ‘True’, the returned value of the root node 300 is also ‘True’.”), Huang does not appear to explicitly disclose performing a post-order traversal process on the rule tree.
However, Ashford teaches the method, wherein determining the operation result of the rule includes: 
performing a post-order traversal process on the rule tree (Ashford [col. 37, lines 35-38]: “That goal will be the root of a tree which is then searched in a postorder traversal until the first unasked leaf node is found.”); 
Huang and Wynn with Davis and the disclosure of Ashford are directed to processing rule trees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to perform postorder traversal of the tree, as explicitly disclosed in Ashford, to yield predictable results. Doing so allows the system to traverse the tree in an order “defined by a depth-first, left to right traversal of the tree” (Ashford [col. 12, lines 67-68 and col. 13, line 1]), allowing the system to collect information about the nodes of the tree to create generally more accurate inferences about information in the root node.

Regarding claim 5,
Huang in view of Wynn with Davis and Ashford teaches the computer-implemented method of claim 4.
Huang further teaches wherein calculating the value of the root node includes: calculating a value of each determined expression based on the obtained service data (Huang Para [0045]: “In step 503, all concepts [each determined expression] involved in the compliance rule model are located in the business operational model. If it does exist [based on the obtained service data], the corresponding concept on the rule tree is marked with ‘True’, otherwise, the corresponding concept on the rule tree is marked with ‘Unknown,’” where the markings disclose values of each determined expression.); 
and calculating the value of the root node based on the calculated value of each determined expression and the determined logical operator (Huang Para [0050]: “In step 505, it is judged according to the calculation result [based on the calculated value of each determined expression and the determined logical operator] whether the compliance rule model is satisfied by the business operational model. That is, the returned value of root node is judged [calculating the value of the root node] in the present embodiment.”).

Regarding claim 6,
Huang in view of Wynn with Davis and Ashford teaches the computer-implemented method of claim 4.
Huang in view of Wynn with Davis does not teach the method further comprising: recording a tracing path of the calculation result to output corresponding operation information.
However, Ashford teaches the method, further comprising: recording a tracing path of the calculation result to output corresponding operation information (Ashford [col. 9, lines 24-25]: “the user may request help from the expert system in the form of explanation, review of consultation, or a trace [a recorded tracing path] of the Rule tree [“calculation result,” analogous to the calculation result of Huang] being processed.” It is implied that this corresponding operation information is output back to the user requesting help.). 
The combination of Huang and Wynn with Davis and the disclosure of Ashford are directed to processing rule trees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include recording a tracing path of the calculation result, as disclosed in Ashford, to yield predictable (Ashford [col. 9, lines 24-25]).

Regarding claims 11-13, 
Claims 11-13 are directed to a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the method recited in claims 4-6. Therefore, the rejections made to claims 4-6 are applied to claims 11-13.
In addition, Huang discloses, “Part of the present invention may be implemented as a sequence or a group of computer executable instructions (computer software) stored in a computer readable storage medium” (Huang Para [0065] “Part of the present invention may be implemented as a sequence or a group of computer executable instructions (computer Software) stored in a computer readable storage medium. The computer readable storage medium may be a non-volatile storage medium such as hardware, read-only memory (ROM) means, CD or DVD optical disk, tape and the like.”).

Regarding claims 18-20, 
Claims 18-20 are directed to a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more 
In addition, Huang discloses, “Part of the present invention may be implemented as a sequence or a group of computer executable instructions (computer software) stored in a computer readable storage medium” (Huang Para [0065] “Part of the present invention may be implemented as a sequence or a group of computer executable instructions (computer Software) stored in a computer readable storage medium. The computer readable storage medium may be a non-volatile storage medium such as hardware, read-only memory (ROM) means, CD or DVD optical disk, tape and the like.”).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2008/0301080) (“Huang”) in view of Wynn et al. (US 8,191,124) (“Wynn”) in view of Davis and further in view of Barry (US 2005/0240546) (“Barry”).
Regarding claim 7,
Huang in view of Wynn with Davis teaches the computer-implemented method of claim 1, further comprising obtaining … data in the rule set from the server based on at least one of the device identifier and the user identifier corresponding to the terminal (Wynn [col. 4, lines 13-17]: “the digital device 102 [“terminal,” analogous to the terminal of Huang] may dynamically acquire the network credentials from the credential server 116 [a server]. The digital device 102 may send a credential request comprising an identity of the digital device 102 (or the user of the digital device 102) [at least one of a device identifier or a user identifier] and details about the network device 104 … to the credential server 116.” Wynn [col. 3, lines 19-20]: “In one embodiment, the communication network comprises the Internet [where data, or a rule set, may be obtained].”).
Huang, Davis and Wynn are directed to providing user friendly access to services through terminals. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang to include the acquiring of network credentials, as disclosed in Wynn. Doing so provides the advantage of establishing secure communication (Wynn [col. 5, line 30] “The authentication module 200 may be configured to provide security to the credential request, authenticate the credential request response, and establish secure communication between the digital device 102 and the authentication server 108. In various embodiments, the authentication module 200 provides security to the credential request by digitally signing the credential request”).
Huang and Wynn with Davis do not appear to explicitly disclose the method, further comprising: 
obtaining updated data in the rule set. 
However, Barry teaches the method, further comprising: 
obtaining updated data in the rule set (Barry P[0113]: “When one or more input facts subsequently change value [obtaining updated data in the rule set], another inference is required to update working memory.”).
Both the combination of Huang and Wynn and the disclosure of Barry are directed to processing rule trees. 
Barry, to yield predictable results. Doing so provides additional, up-to-date information to the system as it is known, so that more accurate and definitive node calculations can be made in the rule tree (Barry Para [0057] “The method and system of forward-chaining inferencing may also accommodate batch processing. Accordingly the Steps of Sequentially evaluating the ordered rules and updating the working memory can be conducted Simultaneously across multiple working memories to facilitate batch processing for enhancing the average level of System performance.”).

Regarding claim 14,
Claim 14 is directed to a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the method recited in claim 7. Therefore, the rejection made to claim 7 is applied to claims 14.
In addition, Huang discloses, “Part of the present invention may be implemented as a sequence or a group of computer executable instructions (computer software) stored in a computer readable storage medium” (Huang Para [0065] “Part of the present invention may be implemented as a sequence or a group of computer executable instructions (computer Software) stored in a computer readable storage medium. The computer readable storage medium may be a non-volatile storage medium such as hardware, read-only memory (ROM) means, CD or DVD optical disk, tape and the like.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Binsztok et al. (US 2012/0191446 A1) teaches parsing problem in computer Science and electronics and generating formally verified parsers from simple grammar description files.
Guo et al. (US Pat No. 10430514 B2) teaches a terminal and a non - transitory storage medium for extracting webpage content includes: responding to a webpage browsing instruction triggered on a browser by a mobile client to obtain a corresponding webpage. 
Fu et al. (US Pat No. 9465593 B2) teaches a method and an apparatus for testing browser compatibility as well as pre-processing source code of a webpage to determine a code type. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.